Title: From Thomas Jefferson to Henry Voigt, 27 February 1807
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                            
                            Washington Feb. 27. 07.
                        
                        I have been so pressed with business that I have not been sooner able to return you my thanks for your kind
                            attention to the purchase of the two watches, which I recieved in safety. the delay however, by giving time for trial, has
                            enabled me to assure you they answer my wishes compleatly, as I find them to go with as much exactness as is ever to be
                            expected in watches. Accept my acknolegements, and friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    